                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                            GREENVILLE DIVISION

MARVELLE PRYOR                                                                   PETITIONER

V.                                                                 NO. 4:16-CV-97-DMB-JMV

WARDEN TIMOTHY OUTLAW, et al.                                                  RESPONDENTS


                                    FINAL JUDGMENT

      In accordance with this Court’s Order entered this day, Marvelle Pryor’s petition for a writ

of habeas corpus is DENIED.

      SO ORDERED, this 4th day of September, 2019.

                                                   /s/Debra M. Brown
                                                   UNITED STATES DISTRICT JUDGE
